67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Ellis PAIGE, Plaintiff-Appellant,v.COMMONWEALTH of Virginia;  Supreme Court of Virginia;  theGeneral Assembly;  Governor of Virginia;  Attorney Generalof Virginia;  the Council on Human Rights;  Board ofEducation, Director;  Department of Corrections, Director;Augusta Correctional Center;  John Doe;  Jane Doe,Defendants-Appellees.
No. 95-6821.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995.Decided Oct. 4, 1995.

Walter Ellis Paige, Appellant Pro Se.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) action that alleged civil rights violations for Virginia's failure to enact the United Nations' "Universal Declaration of Human Rights" into law through legislation or judicial fiat.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Paige v. Commonwealth of Virginia, No. CA-95-428 (E.D.Va. May 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED